Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Application Status
--- Claims 1-3, 5, 7-9, 11, 13-14, 16 and 18-26 are pending. Claims 4, 6, 10, 12, 15 and 17 were previously canceled.
--- Claims 1-3, 5, 7-9, 11, 13-14, 16 and 18-26 are rejected herein.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 7-9, 11, 13-14, 16 and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

— Independent Claims 1-3 are indefinite because they are narrative in form and are replete with functional or operational language. The structure which makes up the alarm “system" must be clearly and positively specified. With respect to claims 1, 2 and 3, it is not clear what elements of the "system" are being required.

— The claims fail to positively recite that the claimed elements are directly and indirectly interconnected. In other words, No structural connection or relationship is set forth between the claimed elements.

— There are also no structural elements recited to enable the recited intended functions to be accomplished. For example, it’s not clear how the alarm system detects an alteration based on received wireless signal if the wireless device moves beyond a defined distance relative to a reference, and triggers an alarm signal in response to the detected alteration. It appears that the claims require a controller that is remote from the puck and wherein the reference is a location of the controller and the puck requires an alarm and triggered sensor to detect an authorized removal of the handheld from the puck.
Claims 5, 7-9, 11, 13-14, 16 and 18-26 are also rejected based on their respective dependencies.

Allowable Subject Matter
Claims 1-3, 5, 7-9, 11, 13-14, 16 and 18-26 are rejected but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C 112(b) or 112(Pre-AIA ), second paragraph, set forth in this Office action.

Response to Arguments


With respect to Applicants’ remarks concerning the 102 rejection under Deconinck et al. have been considered and are deemed to be sufficient to be overcome such rejection of prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached on M-F; 9:30AM-5:30PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.